Citation Nr: 0106684	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  99-01 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of shell 
fragment wound of the left knee with leg and ankle 
impairment, currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for residuals of shell 
fragment wound of the right thigh with retained foreign 
bodies, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right arm with retained foreign 
bodies, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which continued the assigned ratings. 

The Board notes that the veteran had initiated an appeal with 
respect to a denial of a temporary total evaluation pursuant 
to 38 C.F.R. § 4.29; however, pursuant to an August 1999 
supplemental statement of the case following his personal 
hearing before the RO, the veteran was awarded the benefit 
sought.  Accordingly, the Board considers the matter has been 
resolved by administrative action and no longer involves any 
"questions of law and fact" in controversy.  Thus, the 
Board lacks further jurisdiction over that claim.  38 
U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 19.7(b), 20.101 
(2000). 


REMAND

Following a review of the record, the Board finds that a 
remand is warranted for the purposes of providing due process 
of law and obtaining additional medical information.  The 
relevant evidence is summarized below.

The service medical records show that the veteran was 
hospitalized in December 1967 after having sustained a 
fragment wound of the left lower leg with a cortical fracture 
of the proximal tibia and multiple fragment wounds of the 
right leg and arm.  A fragment wound over the left medial 
collateral ligament of the left knee did not extend into the 
knee joint and the joint was not opened.  X-ray of the right 
femur revealed a metallic fragment.  X-ray of the left femur 
was negative.  Views of the left knee revealed two metallic 
fragments, which appeared to have chipped the medial tibial 
plateau.  A metallic fragment was revealed in the right 
forearm and right humerus.  Examination of the left knee 
approximately two weeks after admission revealed the knee to 
be grossly unstable medially, and the veteran was diagnosed 
as having a torn medial collateral ligament and was placed in 
a cylinder cast and evacuated to the United States for 
further treatment.  The transfer diagnoses were multiple 
fragment wounds of the knee, leg and ankle with torn medial 
collateral ligament of the left knee with no nerve or artery 
involvement; multiple fragment wounds, right thigh, with no 
nerve or artery involvement and multiple fragment wounds of 
upper extremity, no nerve or artery involvement.

On hospital admission in the United States immediately 
thereafter, the veteran was ambulatory.  Examination revealed 
multiple fragment wounds over the right upper extremity and 
right lower leg.  There were 1+ scars. in the right upper 
extremity and 2 scars in the right lower extremity measuring 
between 3 and 5 centimeters.  The wound of the left knee was 
well healed.  The ligaments were felt to be stable.  There 
was generalized laxity of all ligaments of all joints, 
thought to be normal for the veteran.  There was moderate 
quadriceps atrophy.  Range of motion of the left knee was 
normal.  The veteran was treated initially with guarded 
ambulation and vigorous quadriceps rehabilitation of the left 
leg and general muscle-strengthening exercises of all 
extremities.  The veteran was sent on leave for one month to 
continue muscle-strengthening exercises.  Upon return, he 
complained of pain in the lateral right thigh.  Examination 
revealed what was thought to be a muscle herniating through 
fascia lata.  Repair of the hernia was performed and, the 
postoperative course was uneventful.  X-ray examination of 
the right thigh revealed metallic fragments in the soft 
tissues of the anterior and proximal thigh.  No fracture of 
the femur was seen.  Views of the right knee showed no 
metallic fragments or fracture.  There was no bony 
demineralization or joint space narrowing.  There may have 
been joint effusion which was to be determined by medical 
findings.  The remainder of the hospital course was concerned 
with range of motion and strength of the left leg.  At the 
time of discharge from the hospital, the veteran had good 
range of motion and good strength of the knee.  The final 
diagnoses were mu1tiple fragment wounds, left knee, right leg 
and upper arm, non-displaced fracture of the left tibial 
plateau, healed without residual disability, and generalized 
laxity of the ligaments of the knees with quadriceps atrophy, 
improved.  In October 1968, the veteran was returned to 
restricted duty.

During his remaining period of service, the veteran continued 
to complain of pain in the affected areas and received 
periodic treatment.  The limited duty profile was continued.  
An X-ray examination of the right thigh in June 1969 revealed 
multiple metallic densities overlying  soft tissue.  X-rays 
of the left knee in April 1969 revealed two small metallic 
foreign body densities lying proximate to the outer aspect of 
the medial tibial plateau.  The bodies did not appear to be 
within the joint space.  No fracture or other deformity was 
noted.

The separation physical examination revealed a healed scar on 
the medial aspect of the left knee and on the lateral aspect 
of the right thigh.  The veteran complained of swollen and 
painful joints, cramps in the legs, arthritis and trick left 
knee.

A VA examination was performed in August 1969.  The veteran 
complained of pain, instability and swelling of the left 
knee, pain, stiffness and swelling of the right thigh, and 
weakness of the right arm.  A history of the inservice shell 
fragment wounds was noted.  On examination, the veteran's 
gait was normal.  Examination of the right arm revealed a 1-
inch scar on the lateral surface of the lower humerus, a 1-
inch scar on the upper forearm and a l 1/2-inch scar over the 
radius just below the middle.  None of the scars were 
sensitive or adherent.  Examination of the right leg revealed 
a 3-inch scar on the upper lateral thigh and a 5-inch scar on 
the lateral thigh.  The scars were non-sensitive and 
nonadherent.  The left leg revealed a 3-inch medial knee 
scar.  Motion of both knees was full and the ligaments 
stable.  X-rays of the right arm, elbow and forearm revealed 
normal condition of the bones.  Several tiny metallic foreign 
bodies were scattered throughout the soft tissues of the arm 
and forearm.  X-ray of the right thigh revealed the condition 
of the bone to be normal.  A number of small metallic foreign 
bodies were seen in the soft tissues.  Routine X-ray views of 
the left knee showed no fracture, dislocation or joint 
abnormality.  The final diagnoses were of residuals of shell 
fragment wounds of both legs and right arm with retained 
foreign bodies in the right leg and right arm.

In the context of the current claim, the veteran was afforded 
a VA examination in October 1997.  He complained of pain in 
the left knee and instability.  He did not wear a brace or 
use a cane.  Range of motion was from 0-130 degrees.  There 
was a well healed scar.  There was some medial joint line 
tenderness, soreness, and mild pain with motion.  No effusion 
or severe crepitation could be identified.  McMurray's was 
negative and the knee was stable.

The veteran was also afforded a VA scars examination in 
October 1997.  The scars of the right arm, right forearm, 
right thigh, left knee and left ankle were described as well 
healed.  There was no evidence of ulceration or skin 
breakdown.  The scars were not elevated or depressed, and did 
not involve soft tissue loss.  There was no abnormal 
coloration reported.  The examiner reported that there was no 
functional loss from the wounds.

At his hearing before a hearings officer at the RO in May 
1999, the veteran testified that he had weakness of the right 
arm and pain in the lower extremities, which he attributed to 
the shell fragment wounds and secondary arthritis.  

In reviewing the record, the Board notes that the RO has 
rated the veteran's residuals of shell fragment wounds of the 
right arm and right thigh as scars, under the provisions of 
38 C.F.R. § 4.118, Code 7804, and his residuals of a shell 
fragment wound of the left knee under that same diagnostic 
code and 38 C.F.R. § 4.118, Code 5262.  The service and post-
service medical records show that the veteran sustained some 
injury to the affected muscles in all three (right thigh, 
left thigh, and right arm) areas.  In addition to the 
debridement of all three wounds, the veteran sustained a 
fracture of the proximal left tibia or tibial plateau and a 
torn ligament on the left knee region, and the service 
medical records show that these injuries necessitated fairly 
extensive treatment, to include vigorous left leg quadriceps 
physical therapy for moderate left quadriceps atrophy, a 
cylinder cast for the torn left knee ligament, and surgical 
repair of a muscle hernia in the right thigh region.  
Moreover, X-rays have consistently shown retained shell 
fragments in the tissues of the right arm and lower 
extremities. 

While the RO included the relevant provisions of 38 C.F.R. 
§ 4.56 relating to muscle injuries in its Statement of the 
Case, it did not include or address the specific muscles 
involved, 38 C.F.R. § 4.73, Codes 5308 (right arm) and 5314 
(right and left thighs).  It is pertinent to note that a 
Board decision in August 1971 rated the veteran's injuries 
under the appropriate rating criteria for muscle injuries.  A 
remand is warranted to correct a procedural defect if it is 
essential for a proper appellate decision.  38 U.S.C.A. § 
7104(a) (West 1991 & Supp. 2000); 38 C.F.R. §§ 19.9, 20.700 
(2000).  Given the extent of the veteran's injuries, it is 
the Board's judgment that all three disabilities must be 
rated under the appropriate muscle injury diagnostic codes, 
as well as the criteria for scars (38 C.F.R. § 4.118, Codes 
7803, 7804, 7805) and, as to the left knee injury, a torn 
knee ligament (38 C.F.R. § 4.71a, Code 5257).

The Board also notes that, in written argument dated in 
December 2000, the veteran's representative has requested a 
remand to afford the veteran a more current VA compensation 
examination.  The record shows that the most recent VA 
examinations for the purpose of evaluating the disabilities 
at issue were performed in October 1997.  Given the amount of 
time that has elapsed since those examinations and the 
veteran's claim of increased disablement, he should be 
afforded a VA examination for the purpose of determining the 
current severity of his service-connected residuals of shell 
fragment wounds of the right arm, right thigh, and left knee 
areas.  Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Finally, the an RO decision in August 1999 found that the 
veteran's claim for secondary service connection for 
arthritis of the left knee was intertwined with his claim for 
an increased rating for residuals of a shell fragment wound 
of the left knee.  The RO denied the claim, addressed it in a 
Statement of the Case issued in August 1999, and informed the 
veteran at that time that he must submit a Substantive 
Appeal.  It is apparent that the veteran did not submit a 
timely Substantive Appeal.  In written argument dated in 
December 2000, the veteran's representative referred to the 
matter but this was well beyond the amount of time allowed 
for filing a timely Substantive Appeal.  Under applicable 
criteria, an appeal to the Board of Veterans' Appeals (Board) 
consists of a timely filed Notice of Disagreement (NOD) in 
writing and, after a Statement of the Case (SOC) has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a) (West 1991).  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely NOD to a rating decision denying the benefit sought, 
and a timely Substantive Appeal.  Id.; Roy v. Brown, 5 Vet. 
App. 554 (1993).  A Substantive Appeal must be filed within 
60 days from the date that the RO mails the SOC to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever is later.  See 38 
C.F.R. § 20.302(b) (2000).  However, before the Board may 
find that it does not have jurisdiction over an issue because 
a veteran filed an untimely NOD or untimely Substantive 
Appeal, the VA must afford the veteran opportunity to submit 
evidence or argument as to the timeliness of his Substantive 
Appeal.  See Marsh v. West, 11 Vet App 468 (1998).

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The veteran should be requested to 
identify any records, VA or non-VA, which 
might be relevant to his claims for 
increased ratings for his service-
connected residuals of shell fragment 
wounds. After obtaining any necessary 
authorization from the veteran all 
medical documentation should be 
associated with the claims file.  
38 C.F.R. § 3.159 (2000).

2.  Thereafter, the RO should schedule 
the veteran for a VA examination to 
assess the severity of his service- 
connected residuals of shell fragment 
wounds of the right arm, right thigh, and 
left knee and thigh areas.   The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner.  After a review of the 
veteran's service medical records and 
relevant post-service examinations, the 
examiner should note the extent of any 
muscle damage sustained by the veteran 
(i.e., Muscle Group VIII in right arm, 
Muscle Group XIV in right and left 
thighs), note any arthritis that may have 
been caused or aggravated by a shell 
fragment wound of the left knee or 
residuals thereof, and describe all shell 
fragment wound scars, to include whether 
any scar is tender upon palpation.  The 
examination must include range of motion 
studies and tests for stability for the 
left knee, all appropriate tests for 
muscle strength in the right arm and 
lower extremities, as well as any other 
indicated studies.  

3.  The RO should review the claims file 
and take any additional appropriate 
action to ensure compliance with the 
assistance to the claimant provisions of 
the recently enacted Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000). 

4.  After the above requested development 
has been completed, the RO should again 
review the case on the basis of all the 
evidence of record.  The RO must consider 
all applicable rating criteria, to 
include 38 C.F.R. §§ 4.56 and 4.73, Codes 
5308 and 5314 in rating all three 
disabilities.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
afforded the opportunity to respond.

5.  The RO should also afford the veteran 
an opportunity to submit any argument or 
evidence he desires concerning the issue 
of whether a timely Substantive Appeal 
had been filed to the August 1999 RO 
decision which denied entitlement to 
secondary service connection for 
arthritis of the left knee.  If the 
decision is unfavorable, appellate review 
is initiated by a NOD and completed by a 
substantive appeal filed after an SOC has 
been furnished to the veteran.

The purpose of this remand is to comply with due process of 
law and to ensure a complete record for appellate review.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


